Citation Nr: 0710165	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-39 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
sprains, including as secondary to a service-connected 
disability.

2.  Entitlement to service connection for bilateral 
patellofemoral pain syndrome, including as secondary to a 
service-connected disability.

3.  Entitlement to service connection for lumbar strain with 
spondylosis, including as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to March 
1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in August 2004.  The veteran provided testimony 
before the undersigned Veterans Law Judge at a hearing held 
at the San Antonio RO in November 2006.  

The case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The persuasive evidence demonstrates bilateral ankle 
sprains are proximately due to or the result of service-
connected pes planus.

2.  The persuasive evidence demonstrates that bilateral 
patellofemoral pain syndrome is proximately due to or the 
result of service-connected pes planus.

3.  The persuasive evidence demonstrates that lumbar strain 
with spondylosis is proximately due to or the result of 
service-connected pes planus.


CONCLUSIONS OF LAW

1.  Bilateral ankle sprains are proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2006).

2.  Bilateral patellofemoral pain syndrome is proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2006).

3.  Lumbar strain with spondylosis is proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter(s) from 
the RO dated in April 2004.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  38 
C.F.R. § 3.310 (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  In addition, service connection for 
certain chronic diseases such as arthritis may be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the persuasive evidence of record, the Board finds 
bilateral ankle sprains, patellofemoral knee syndrome, and 
low back disorders were not present in service but are 
proximately due to or the result of a service-connected 
disability.  

Service medical records, including his December 1987 
enlistment physical examination, are negative for complaint, 
diagnosis, or treatment for low back, ankle or knee 
disorders, but show problems with painful flat feet that led 
to his separation in March 1989.  Flat feet were noted in his 
enlistment examination and were noted to be symptomatic in 
June 1988.  The veteran explained that due to his flat feet 
he was not supposed to be in the infantry but somehow he had 
been placed there.  At the time of his separation, the 
veteran elected not to undergo an examination.  Service 
connection was established for the bilateral pes planus in 
December 2002.  A 30 percent disability rating was assigned.  
In January 2004, a 50 percent rating was assigned.  

In statements and personal hearing testimony in support of 
his claims the veteran asserted he had a low back disorder, 
bilateral ankle sprains and bilateral knee disorders as a 
result of road marches in his infantry training and 
alternatively due to his service-connected pes planus.  His 
claim was filed in July 2003 and denied in March 2004.  He 
sent in additional evidence and an application for an 
increased rating due to unemployability in March 2004, and 
the claims were denied in August 2004.  He has appealed this 
denial.  

The Board notes that the evidence does not show a low back, 
bilateral ankle or knee disorder, including any arthritis, in 
service or within a year of service separation.  Therefore, 
service connection on a direct or presumptive basis, as set 
forth at 38 C.F.R. §§ 3.303, 3.307, 3.309 is not warranted.  

The Board will now consider whether these disorders are 
proximately due to service-connected pes planus.  

VA examinations include conflicting opinions as to a 
relationship between the disabilities at issue and pes 
planus.  However, the Board has weighed the evidence and 
finds that the positive and negative evidence is best 
described as being in equipoise.  As such, and for the 
reasons set forth below, the claims are granted.  

VA treatment records include numerous diagnoses of chronic 
low back, bilateral ankle and knee pain without opinion as to 
etiology dating from 2003 to the present.  

During a VA fee-basis examination of the feet for pes planus 
conducted in December 2002, the veteran complained of pain, 
stiffness and swelling in his feet, ankles and knees with 
standing.  He also reported related low back pain.  X-rays of 
the feet revealed pes planus and bilateral heel spurs.  The 
diagnosis was severe pes planus.  

In an April 2003 VA podiatry consultation, the veteran 
complained of pain in the feet, ankles, knees and back for 15 
years with worsening over the last year.  He reported he had 
been seen by a physician's assistant who referred him to 
podiatry and recommended ibuprophen.  The assessment was 
painful compensated pes planus.  The examiner noted that due 
to severe diffuse pain not localized to any particular joint, 
the veteran's problem was not isolated to the foot.  The 
veteran was noted to be having pain out of proportion to 
complaints.  The examiner recommended evaluation by primary 
care provider to determine whether the reported pain was 
chronic pain syndrome or fibromyalgia.  The true pain was not 
in the veteran's foot and could not be reproduced or 
localized in one area.  

The veteran underwent VA examination by an osteopath in 
January 2004.  He reported he incurred knee and ankle 
disorders in a road march in service.  He also reported a 15 
year history of back pain.  The examiner made the following 
diagnoses after examining the veteran: status post right and 
left ankle sprain by subjectivity, subjective factors are per 
history, objective factors are none.  Patellofemoral syndrome 
with arthritis, bilateral, subjective factors per history, 
objective factors per X-rays; not at least as likely as not 
related to pes planus but instead independent of pes planus.  
Lumbosacral strain with spondylosis, subjective factors per 
history, objective factors per examination, not as likely as 
not related to pes planus.  While the examiner concluded that 
the disabilities were independent of and not secondary to the 
service connected pes planus, the Board notes that this 
examiner did not address whether the pes planus aggravated 
the conditions.  

Additional treatment records show injections into the foot 
area and orthotics and short walking casting for the pes 
planus.  The evidence is replete with reference to painful 
feet and related pain in the ankles, knees and back.  MRI of 
the right ankle in March 2004 disclosed minimal cystic 
changes.  During a VA podiatry consultation in April 2004, 
the veteran complained of very painful arches medial of the 
ankle area.  He complained that the knees also hurt after the 
feet had been hurting for awhile.  The podiatrist observed 
that all of the veteran's foot and ankle pain relate directly 
to pes planus.  The examiner also felt the knee pain was 
related to the pes planus, as the pes planus caused 
malalignment throughout the entire lower extremity.  The 
findings were post tibial tendonitis, plantar fasciitis, and 
chondromalacia patella.  

In May 2004, the veteran underwent VA fee-basis examination 
in which the examiner was also requested to review the record 
and provide an opinion as to the etiology of the back and 
knee pain.  The examiner reviewed the veteran's medical 
history as demonstrated by the report's references to the 
veteran's service medical record.  The examiner noted the 
first mention of low back pain was in 2002.  The January 2004 
examination was noted.  The examiner concluded that the back, 
knee and ankle pain was not related to pes planus.  Again, 
the examiner did not address whether the current disorders 
were aggravated by pes planus.  

The veteran underwent VA podiatry examination in May 2005.  
The examiner noted that the claims folder was reviewed.  The 
veteran was enrolled in music education full time with the 
goal of becoming a music teacher.  This evaluation was 
largely directed at his pes planus.  

The veteran also underwent VA orthopedic examination in May 
2005.  The orthopedic surgeon made a detailed report of the 
veteran's documented and reported history relevant to his 
ankles, knees and back.  Basic daily activities reportedly 
aggravated the ankles and knees.  Lifting activity aggravated 
the back.  The examiner examined the spine, knees and ankles, 
observed normal gait, and performed ranged of motion of the 
back and knees, and ankles.  Photographs of the ankles were 
obtained.  

As to rendering an opinion, the orthopedic surgeon explained 
that he reviewed all of the evidence, performed the 
examination, and reviewed x-rays.  He stated he had no 
ability to provide an unbiased opinion because he had 
reviewed the history which suggested that the veteran had 
significant pes planus prior to his entrance into service, 
although the veteran had denied that fact.  Regardless, the 
examiner observed that the symptoms described regarding the 
ankles, knees and spine have all been noted in medical 
literature to be possibly related to hereditary pes planus.  
The examiner pointed out however that many people with the 
veteran's foot structure are asymptomatic.  He stated he 
could not say the symptoms were not related to the veteran's 
foot structure.  The examiner stated he could not render an 
opinion because he did not believe that the veteran had flat 
foot, acquired, as stated by VA but rather that he had 
hereditary flat foot.  The diagnosis also included 
sacralization of the L5 vertebra, no lower extremity 
radiculopathy, and no significant musculoskeletal pathology 
bilateral knee.  

This examiner appears to be taking issue with the assessment 
that the pes planus was service-connected rather than 
hereditary.  However, the opinion does suggest there is a 
relationship, either proximate causation or aggravation, 
between pes planus and the disabilities at issue.  

Additional VA treatment records include complaints of low 
back pain in November 2006 with MRI showing minimal 
degenerative disc disease L5/S1.  

The Board finds the VA examiner's opinions essentially render 
the evidence in equipoise, or in even balance.  The opinions 
supporting a relationship between ankle, knee and low back 
disorder and pes planus, are perhaps slightly more 
persuasive.  VA treatment records include the solidly 
favorable podiatry consultation in April 2004, which the 
Board finds persuasive.  It contains an opinion that is not 
inconsistent with the recorded history or the veteran's 
complaints.  Moreover, the orthopedic surgeon's opinion in 
2005, though not without problems, appears to support the 
veteran's contention as to the critical issue of aggravation 
or proximate causation.  The value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  VA is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).  The Board finds the medical statements in favor 
of these claims to be of greater probative value.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The evidence is at least in 
equipoise as to the veteran's claims.  Thus, service 
connection is warranted.



ORDER

Service connection for bilateral ankle sprains, as secondary 
to a service-connected disability, is granted.

Service connection for bilateral patellofemoral pain 
syndrome, as secondary to a service-connected disability, is 
granted.

Service connection for lumbar strain with spondylosis, as 
secondary to a service-connected disability, is granted.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


